[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS
For the reasons set forth in the court's decision in State v. Gore,
Docket No. MV99-641414, the motion to dismiss on constitutional and statutory construction grounds is denied.
As to this defendant's further claim that his prior DUI conviction occurred when he was not represented by counsel, the court also denies the motion to dismiss. The defendant's claim relies exclusively on CT Page 13801Baldasar v. Illinois, 446 U.S. 222, 100 S. Ct. 1585, ___ L.Ed.2d ___ (1980). Baldasar was expressly overruled by Nichols v. United States,511 U.S. 738, 748, 114 S. Ct. 1921, 128 L. Ed. 2d 745 (1994).
So ordered, at New London, Connecticut, this day of October, 2001.
Devlin, J.